Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 15 September 2021 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 1-15 have been canceled. The said claims were canceled in an earlier filing.
2. New Claim 31 has been added.
3. No Claims have been amended. 
4. Remarks drawn to rejections under 35 USC 103.
5. An Affidavit under rule 1.132 by inventor Thais Sielecki.
	Claims 16-31 are pending in the case. Support for new claim 31 is seen at pages 13-14  and example 1 in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-30 and new claim 31 are rejected under 35 U.S.C. 103 as being unpatentable over Solomidou et al (US 2016/0137682 A1; of record) in view of Moree et al (Free Radicals and Antioxidants, 2011, 1(4), 31-38; of record) and further in view of Beejmohun et al (Tet. Lett., 2004, 45, 8745-8747; of record).

2CO3.
Solomidou et al teaches a method for the preparation of (S,S)-SDG-1 and (R,R)-SDG-2 (page 24, Scheme-2). In this method the compound of formula 6 (same as instant compounds 1a and 1b in claim 16) is reacted with the substituted sugar 7 to get compounds (S,S)-S3 and (S,S)-S4 (step a in claim 16, process of claim 17. Step a in claim 18 and limitation of claim 20). The compound of formula 7 has the sugar hydroxyl groups protected as the benzoyl ester (as in claims 23 and 24). Compound 7 is same as instant compound 2 in claim 16 except that it has the trichloroacetimidate group at the anomeric carbon instead of a halide. The reaction is carried out in the presence of molecular sieves (limitation of claim 30). In the next step, the benzoyl groups on the phenyl rings are cleaved to get compounds S8 and S9 (step b in claims 16 and 18). Compounds S8 and S9 are separated after debenzylation (step c in claim 16; limitation of claim 22). After debenzylation, the remaining protecting groups on the sugar moieties are removed to provide a mixture of (S,S)-SDG1 and (R,R)-SDG2 (step d in claim 16; limitation of claim 22). Since Solomidou teaches the separation of the diastereomers S,S-S8 and R,R-S9, it would be obvious to separate the compounds of instant formula S,S-5 and R,R-6 and deprotect at least one of them in step-d as in claim 22.
Solomidou et al does not teach the use of the compound of instant formula (2) in step (a) as in claims 16 and 17, and the limitations of claims 19, 21 and 25-29.
Moree et al, drawn to the synthesis of SDG, teaches the glycosylation of compound 4, which is structurally close to instant compounds 1a and 1b in claim 16, with tetraacetyl protected glucopyranosyl bromide (same as instant compound 2 recited in claims 16-18, limitation of claim 23 for R1=R2=acetyl, limitation of claim 25). This teaching of Moree et al renders obvious the 
Beejmohun et al teaches the glycosylation of the hydroxyl of compound 1a-c with tetraacetyl glucopyranosyl bromide using silver oxide as the catalyst (Scheme 1 at page 8746; limitations of claims 26-29 for the halide ion acceptor). The yield of the glycosylation is also high (65-75%; page 8745, right col., 3rd full paragraph).This reaction is analogous to the reaction in step a in claim 16. In view of this teaching of Beejmohun and that of Moree et al, one of ordinary skill in the art would use a halide ion acceptor like silver oxide and also the other related acceptors as in claim 29, including silver carbonate as in new claim 31, in step a in claim 16 in order to look for the acceptor that gives optimal yields in the coupling step. Since Solomidou teaches the sugar moiety 7 having benzoyl as protecting group it would be obvious to the artisan to use the benzoyl protected glycosyl bromide (as in claim 24) in the place of the tetraacetyl glucosyl bromide taught by Moree and Beejmohun. According to Beejmohun the use of the glycosyl bromide in the presence of silver ion catalyst gives high yields of the coupling product. Therefore, there is a reasonsble expectation of success in obtaining a high yield in coupling step (a) in the process of claim 16 using the benzoyl protected glycosyl bromide in the presence of Ag2O, Ag2CO3, the other silver  and mercury salts (as in instant claims 26-29 and new claim 31) since the artisan will recognize that it is the silver or mercury that acts as the halide ion acceptor irrespective of what the counter ion is. The use of benzoyl protection will 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the claimed process steps, reagents and catalysts for making the compounds recited in the instant claims since the use of the same reagents, process steps including analogous ones and catalysts for making the final products is taught in the prior art.
One of ordinary skill in the art would be motivated to use the claimed process steps since the steps used are art tested to give the desired products. There is reasonable expectation of success in obtaining high yields of the desired product since the prior art teaches obtaining a high yield in the coupling step.  An art-tested process is always desirable.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable 
According to the rationale discussed in KSR above, the rationale in (A), (B) and (E) above are seen to be applicable here since Solomidou teaches coupling of instant compounds 1a and 1b with the substituted sugar 7 (benzoyl protected) to get compounds (S,S)-S3 and (S,S)-S4 as in claim 16. Moree et al teaches the glycosylation of compound 4, which is structurally close to instant compounds 1a and 1b in claim 16, with tetraacetyl protected glucopyranosyl bromide. This renders obvious the coupling of compounds 1a and 1b with a benzoyl protected glucopyranosyl bromide as in the instant process. Beejmohun et al teaches the glycosylation of the hydroxyl of compound 1a-c with tetraacetyl glucopyranosyl bromide using silver oxide as the catalyst, wherein silver ion is the halide acceptor. This renders obvious the use of silver oxide and the other halide acceptors as in claims 29 and 31 in the process of claim 16. Thus, it is obvious to combine prior art elements in order to arrive at the instant invention.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.

Response to Applicant’s Remarks
Applicant has traversed the rejection of the instant claims under 35 USC 103 arguing that, as set forth in the Declaration of Sielecki, attempts to scale up the prior art process, the 
Applicant’s arguments and the declaration of Sielcki have been considered but are not found to be persuasive. The glycosylation step taught by Beejmohun is the same as in instant process. In Beejmohun the glycosylation takes place on the hydroxyl groups on the alkyl chain. The glycosylating agent in the process of Beejmohun is a protected glycosyl bromide and is used in the presence of a silver salt as in the instant case. The yield in this coupling step is also high (65-75%). The high yield in the coupling step will also increase the overall yield of the desired product. This teaching of Beejmohun with that of Moree renders obvious the coupling of compounds 1a and 1b with the compound of formula 2 as instantly claimed. Beejmohun’s teaching does indicate improvement in yields. Compound 4 of Moree is structurally very close to instant compound 1a and 1b, especially the alkyl chain that has the two hydroxyl groups, which 
When the coupling step using the protected glycoysl bromide in the presence of silver ion is known in the art to give high yield of the coupled product compared to the use of the trichloroacetimidate of Solomidou, one of ordinary skill in the art would definitely substitute the trichloroacetimidate used by Solomidou with the glycosyl bromide taught by the secondary references. This is the reason the artisan would use the glycosyl bromide 2 in the process. 
One of ordinary skill in the art knows well that any process using reaction steps that give high yields of the desired product can be scaled up. Scaling up is also done by increasing the amounts of the reagents required in a stepwise manner. It is well within the skill level of the artisan to recognize this and perform the scale up of the process using the glycosyl bromide in the coupling step, as taught in the Declaration. This need not be taught or suggested by the prior art. The successful scale up of the claimed process with high yields is not unexpected since there is a reasonable expectation for the use of the glycosyl bromide in the coupling step and obtain high yields of the desired product from the combined teachings of the prior art. The combined teachings of the prior art do render the instant claims obvious. The rejection is maintained.



Conclusion
Pending claims 16-31 are rejected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623